Case:19-04299-jwo Doc#:25 Filed: 12/03/19 Pagei1iof1

United States Bankruptcy Court
Western District of Michigan
1 Division Avenue N., Room 200
Grand Rapids, Michigan 49503

Michelle M. Wilson

Clerk of Court

(616) 456-2693 - Telephone
(616) 456-2917 - Fax

December 3, 2019

Mr. Scott Syzak
Michigan Reformatory
1342 W. Main Street
lonia, Michigan 48846

Re: Scott Syzak, Debtor
Case No. 19-04299

Dear Mr. Syzak:

The United States Bankruptcy Court for the Western District of Michigan is
in receipt of your letter filed November 27, 2019, directed to my attention,
concerning the status of the Petition for a Court Order Re: Continuation of Stay
Pursuant to Section 362. Said Petition was filed with the Court on October 28,
2019.

Please be advised that a hearing has been scheduled for Thursday,
December 19, 2019, at 9:00 AM before The Honorable James W. Boyd to
consider and act upon the Petition fora Court Order. Incase youhavenot |
received the Notice of Hearing concerning this matter, | am enclosing a copy for
your review.

The Court cannot provide legal advice to you. It may be advisable for you
to consult with an attorney who has experience with bankruptcy proceedings to
assist you in this matter.

Very truly yours,

»

Whale WW. Litton

Michelle M. Wilson, Clerk
United States Bankruptcy Court
